Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  4/January 2012                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  142441                                                                                               Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices

  ESTATE OF SHERRILL TURNER v NICHOLS
  _________________________________________
  DELAINA PATTERSON, as Personal
  Representative for the Estate of Sherrill Turner,
  Deceased, and Robert Turner, a Minor, Individually,
  by his Next Friend, DELAINA PATTERSON,
               Plaintiff-Appellee,
  v                                                                 SC: 142441
                                                                    COA: 296198
                                                                    Wayne CC: 08-111034-NO
  SHERRY NICHOLS, a/k/a SHARON J.
  NICHOLS,
           Defendant-Appellant,
  and

  TERRI SUTTON,
            Defendant.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  May 25, 2011. The application for leave to appeal the December 7, 2010 judgment of the
  Court of Appeals is DENIED, because we are no longer persuaded that the questions
  presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2012                    _________________________________________
           t0118                                                               Clerk